DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments, filed 6 July 2021, with respect to the rejections of the claims, as amended, over Baxter and Grant have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grant (see rejections below). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 15, 22-24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0112828 to Grant et al..
In the specification and figures, Grant discloses the apparatus as claimed by Applicant. With regard to claim 13 and 23, Grant discloses a blood treatment device 51 
With regard to claims 15, 22, the blood line engagement members 174 are formed integrally with the tray such that they are connected via a living hinge that may open to release a blood line or close to retain a blood line in place (see ¶0198). 
With regard to claim 24, Grant discloses an organizer with a base, and at least one fastening member 174 connected to the base so as to hold a blood line to the organizer, wherein the organizer has occluder slots in which the blood lines rest, and wherein the fastening device 174 is releasable and connects to the tray, which is connected to the dialysis machine, which is connected to a tube occluder 513 (see FIG 19, ¶0198). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0112828 to Grant et al in view of US 5,752,813 to Tyner et al.
In the specification and figures, Grant discloses the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 16, 19-21 and 25, Grant does not disclose that the multiple devices 174 comprises a magnetic field source, or detector device. However, Tyner discloses a cassette 10 for a fluid pump comprising fluid lines and latches 12a, 12b that retain a tube in a proper position in the cassette (see FIGS 1, 3, 4a). The latches comprise a triggering element 31 that interacts with a sensor to ensure proper alignment of the latch with regard to the tube (see FIG 3, column 4, lines 9-27). In an embodiment, the triggering element is a magnet that allows pumping to occur only when the tube is in proper alignment with the cassette and pumping mechanism. It would have been obvious to a person having ordinary skill in the art at the time of filing to add a magnet as disclosed by Tyner to the latches in the organizer disclosed by Grant in order to ensure that the fluid lines are in proper alignment prior to pumping, as taught by Tyner.
With regard to the operation of the controller set forth in claims 17-21, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114. In the instant case, the apparatus suggested by Grant and Tyner is capable of using a sensor and a controller to detect the proper alignment of fluid lines in a cassette/organizer, and then initiate operation of the fluidics system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        27 July 2021